OPINION
HOWARD, Judge.
This is an appeal from a summary judgment. In the late afternoon of June 21, 1980, appellant Leslie D. Parrish was riding his motorcycle southward on U. S. Highway 89 in Pinal County, Arizona. His wife, Erma, was riding as a passenger on the motorcycle. A cow belonging to appellees suddenly crossed the highway in front of the motorcycle. The motorcycle hit the cow and Erma was killed.
Appellees are the trustees and managers of Goff Cattle Ranch. The ranch covers nearly 14,000 acres and at the time of the accident appellees had approximately 150 head of grazing cattle. The area in which the accident took place is open range and not included in a “no-fence district”.
Appellant contends the trial court erred because the existence of an open range did not absolve appellees of negligence in allowing their cattle to go out on the highway and that the doctrine of res ipsa loquitur presented a question of fact for the trier of fact. We do not agree.
Appellees had no duty to motorists to keep cattle off the highway and are absolved from liability by virtue of A.R.S. § 24-502. Stuart v. Castro, 76 Ariz. 147, 261 P.2d 371 (1953); Jensen v. Maricopa County, 22 Ariz.App. 27, 522 P.2d 1096 (1974).
Affirmed.